Citation Nr: 0911741	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  02-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint disease of the lumbar spine.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2006, the Board issued a decision addressing the 
evaluation assigned for the Veteran's degenerative joint 
disease of the lumbar spine.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2007, the Veteran, through his 
representative, and the Secretary of Veterans' Affairs, 
through VA's General Counsel, (the Parties) filed a Joint 
Motion for Partial Remand with the Court.  The Court granted 
that motion the following month, vacating the February 2006 
decision as to the issue of entitlement to an evaluation in 
excess of 20 percent disabling for degenerative disc disease 
of the lumbar spine and remanding that issue to the Board for 
compliance with the instructions in the Joint Motion.  

In the Joint Motion, the Parties agreed that a remand was 
necessary in order for the Board to provide adequate reasons 
and bases for its decision.  Joint Motion at 2.  
Specifically, the Parties found that in the February 2006 
decision, the Board did not satisfactorily explain how or why 
the Veteran's symptomatology was insufficient to allow for an 
evaluation in excess of 20 percent disabling.  Id. at 4.  

The Parties referred to reports that the Veteran suffered 
from limitation of motion due to pain and functional loss due 
to pain, objective evidence of painful motion, spasm, 
weakness and tenderness.  Id.  The Parties agreed that the 
Board did not consider the Veteran's complete disability 
picture, noting that VA examiners had reported that the 
Veteran could walk for a few blocks, but standing for a few 
minutes caused enough pain for him to have to move, sit down, 
and rest, that he had to use a cane when sitting and 
standing, and that prolonged standing caused pain.  Id.  

The Parties agreed that the Board did not specifically 
address the "interplay" between the regulatory provisions 
of 38 C.F.R. §§ 4.3, 4.7, and 4.21, the facts of the case, 
and the criteria under Diagnostic Code 5295.  

The Board will endeavor to fully address the above in the 
instant decision.

Finally, the Parties agreed that it was unclear as to whether 
the Board had jurisdiction over a denial of a TDIU in an 
October 2004 rating decision or if a statement of the case 
(SOC) had been issued with regard to that decision.  The 
issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine 
does not result in ankylosis, forward flexion limited to 30 
degrees or less, marked limitation of forward bending, loss 
of lateral motion, positive Goldthwaite's sign, listing of 
the whole spine, or neurologic manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
disabling for service-connected degenerative joint disease of 
the Veteran's lumbar spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2002), 5293 (2003), 5003, 5237-5243 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons which the Board will attempt to make apparent 
below, the basis for the joint motion regarding the 
evaluation of the back disability is unclear. 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

38 C.F.R. §§ 4.3, 4.7, and 4.21 have been considered in this 
decision.  The "interplay" between these regulations as 
applied to the facts of this case is explained below.  

This appeal arises from the rating decision in which the RO 
granted service connection for the Veteran's back disability.  
In such cases, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.

During the pendency of the Veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses disabilities of the spine.  
See 67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R.  § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  These latter changes 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

The RO addressed the previous criteria in its August 2002 
statement of the case (SOC), both the previous and amended 
criteria in its May 2005 supplemental statement of the case 
(SSOC), and the amended rating criteria in the July 2005 
SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Service connection for degenerative joint disease of the 
lumbosacral spine was established in the November 2001 rating 
decision.  The RO assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  

Under Diagnostic Code 5295, a 40 percent rating required 
lumbosacral strain, severe; with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motions.  Id.  A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Id.  

Degenerative joint disease, or arthritis, falls under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 which provides, in 
pertinent part, that arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for a 40 percent rating for severe 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
10 percent rating for slight limitation of motion of the 
lumbar spine.  

Because the Veteran has reported neurological symptoms, the 
Board has considered the criteria for intervertebral disc 
syndrome, in place prior to September 23, 2002.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief, warranted a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 20 percent rating was assigned 
for moderate intervertebral disc syndrome, with recurring 
attacks.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 20

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id at Note (1).  

A note under this criteria provided that when evaluating on 
the basis of chronic manifestations, the rater should 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).   

When the rating criteria was again revised, effective 
September 26, 2003, the criteria for evaluating 
intervertebral disc syndrome was left substantively unchanged 
from this revision and merely renumbered as Diagnostic Code 
5243.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
thoracolumbar spine are evaluated under the General Formula 
for Diseases and Injuries of the Spine (General Formula) 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
These criteria apply to disability of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The criteria, in pertinent 
part, are as follows:

Unfavorable ankylosis of the entire 
thoracolumbar spine.......................................................... 
50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20

Ankylosis is defined, for VA compensation purposes, as a 
condition in which all or part of the spine is fixed in 
flexion or extension.  Id at Note (5).  

As indicated below, the Veteran has never been found to 
suffer from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.  

The General Formula directs that the rater should evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id. at Note (2); See also 38 C.F.R. § 4.71, Plate 
V.  

The criteria for 20 and 40 percent evaluations for limitation 
of motion of the lumbar spine under Diagnostic Code 5292 
correspond to the criteria for those same percentages under 
the General Formula because the revision of the schedule for 
rating disabilities of the spine was not for the purpose of 
changing the percentages assigned for a given level of 
limitation of motion.  The intended effect of the revision 
was "to update this portion of the rating schedule to ensure 
that it uses current medical terminology and unambiguous 
criteria, and that it reflects medical advances that have 
occurred since the last review."  67 Fed. Reg. 56509 
(September 4, 2002), 68 Fed. Reg. 51454 (August 27, 2003).  

More evidence that the rule change did not involve a change 
in the percentages assigned for a given level of disability 
is found in the proposed rule published in the Federal 
Register in September 2002, which stated in pertinent part as 
follows:  

Evaluations involving limitation of 
motion of the lumbar, dorsal and cervical 
spine are based on such indefinite 
criteria as 'slight," "moderate," or 
"severe" limitation of motion.  We 
propose to delete the seven diagnostic 
codes (5286 through 5292) that involve 
findings of ankylosis or limitation of 
motion because, rather than representing 
conditions or diagnoses, they are 
findings that are common to a variety of 
spinal conditions.  The general rating 
formula we are proposing will include 
objective criteria for evaluating 
limitation of motion and ankylosis and 
will eliminate indefinite criteria.

67 Fed. Reg. 56509 (September 4, 2002).  

Hence, the 40 and 20 percent ratings under Diagnostic Code 
5292 correspond to the 40 and 20 percent ratings under the 
General Formula.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In August 2001, the Veteran underwent a VA general medical 
examination.  The Veteran provided a history that his back 
disability resulted in pain, weakness, stiffness, 
fatigability, and lack of endurance.  He also reported 
periods of flare-up in cold weather, with a 10 percent 
additional functional impairment, and that he used a cane all 
of the time and used a back brace at times.  

Physical examination found that motion stopped at the point 
that pain began but there was no objective evidence of 
painful motion, spasm, weakness or tenderness.  There were no 
postural abnormalities.  The Veteran got in and out of a 
chair with some hesitation and his gait was mincing with very 
careful steps when using a cane.  Knee jerks were hyperactive 
at 3 plus and equal.   

Range of motion of the Veteran's lumbar spine was measured as 
forward flexion to 82 degrees, extension to 21 degrees, 
flexion to the right to 12 degrees and flexion to the left to 
14 degrees.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain.  An x-ray report from September 2001 included findings 
of discogenic degenerative disease at L5-S1 with disc space 
narrowing and end late sclerosis.  There was no fracture or 
malalignment and vertebral heights were maintained.  

In May 2003, the Veteran underwent a VA general medical 
examination.  Lumbosacral examination revealed a range of 
motion of 0 degrees of extension to 45 degrees of forward 
flexion.  The Veteran had marked muscle spasms of the 
paravertebral muscles.  Neurologic examination was negative.  
Diagnoses included degenerative disc disease L4-5, L5-S1 with 
moderate loss of function.  

In September 2004, the Veteran again underwent a VA 
examination of his spine.  He reported that he has had a low 
background level of pain since his low back injury during 
service, with flare ups occurring once a week, or less 
frequently.  He stated that to alleviate the flare-ups, he 
went to bed, used a heating pad, and took medication, and 
that these flare ups affected his employment and his 
activities of daily living.  He also reported pain radiating 
into his legs and some numbness of his right foot.  The 
examiner commented that this numbness did not follow a 
dermatomal pattern.  

The Veteran reported that he could walk with a cane for 
approximately two blocks but that he could only stand in one 
place for a few minutes before back pain caused him to move, 
sit down and rest.  The examiner commented that prolonged 
standing caused pain which therefore resulted in additional 
limitations.  

Physical examination found the Veteran to use his cane to a 
significant degree to help him stand from a sitting position 
and sit from a standing position; he had moderate difficulty 
getting on and off the examining table.  Range of motion was 
measured as from extension of 0 degrees to forward flexion to 
75 degrees with the last 30 degrees of flexion painful.  
Lateral flexion was 15 to 20 degrees in each direction.  He 
was able to heel and toe walk reasonably well with no 
evidence of motor weakness.  Reflexes were 3 plus and 
symmetric at knee and ankle and sensory and motor function in 
the lower extremities were within normal limits.  

This report also states that April 2004 x-rays of the 
Veteran's lumbar spine showed degenerative joint disease of 
the lower lumbar spine between L5-S1, vertebral bodies with 
osteophytes and narrowing of the joint space.  

These examination reports provide evidence against assigning 
a rating higher than 20 percent disabling under any relevant 
criteria over the course of the Veteran's claim and appeal.  

These reports indicate that the Veteran's range of motion is 
limited by pain.  Due consideration has been given to the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  But 
application of these provisions does not provide for a rating 
higher than 20 percent in this case.  The Veteran's 
degenerative joint disease of the lumbar spine is already 
evaluated at greater than the minimum available rating so § 
4.59 has no effect.  

As stated above, the revised and unrevised criteria for 
rating limitation of motion are equivalent.  A rating of 40 
percent disabling is warranted if there severe limitation of 
motion of the lumbar spine, or alternatively, forward flexion 
limited to 30 degrees or less.  In this case, the most 
extreme measured limitation of forward flexion is the 45 
degrees measured during the May 2003 examination.  The report 
of that examination does not refer to pain on motion.  
However, the September 2004 report does refer to pain on 
motion.  During that examination the Veteran had 75 degrees 
of forward flexion with the last 30 degrees painful.  

Without considering 38 C.F.R. § 4.40, 4.45, results from the 
September 2004 examination would allow for a rating of 10 
percent disabling, not 20 percent disabling because 75 
degrees is greater than 60 degrees and is more properly 
viewed as slight limitation of motion of the lumbar spine.  
If the additional loss of 30 degrees is factored in, the 
Veteran is still left with 45 degrees of forward flexion, 
just as measured in May 2003.  Since this is less than 60 
degrees, a rating of 20 percent is appropriate but, since 
this is greater than 30 degrees, a rating of 40 percent would 
be inappropriate; whether under Diagnostic Code 5292 or the 
General Formula. 

The Veteran was found to have normal neurologic examination 
in May 2003.  The September 2004 examination report indicates 
that the Veteran's reported numbness did not follow a 
dermatomal pattern and that the Veteran had normal sensory 
and motor function in his lower extremities.  This is 
evidence against a finding that the Veteran has any 
neurologic manifestations of his degenerative joint disease 
of the lumbar spine.  

The Board has reviewed VA outpatient treatment records that 
refer to the Veteran's reports of numbness.  These records do 
not provide evidence for a higher evaluation.  For example, a 
March 2005 report of a magnetic resonance imaging study (MRI) 
of the Veteran's lumbar spine includes findings of disc 
disease at the three lower levels, most pronounced at L5-S1 
and includes a history  of "chronic back pain, now 
radicular, down both legs, and right leg goes numb at 
times."  Similarly, a June 2005 outpatient note includes the 
Veteran's report of back pain, down both legs, more on the 
right.  

These records not include clinical findings that the Veteran 
has radiculopathy due to his service-connected low back 
disability.  The Veteran's report of numbness is merely a 
repetition of his report of numbness made during the 
September 2004 and examination.  That examiner found that the 
Veteran's numbness did not follow a dermatome pattern and 
that he had normal sensory and motor function of the lower 
extremities.  This finding is close enough in time to the 
outpatient treatment reports of neurologic symptoms for the 
Board to find that that the Veteran's continued reported 
numbness is not due to his service- connected lumbar spine 
disability.  

Hence, the preponderance of evidence of record is against 
assigning a separate evaluation for neurologic manifestation 
of the Veteran's degenerative joint disease of the lumbar 
spine or for assigning a rating based on any criteria for 
intervertebral disc syndrome.  

The Board now turns to a discussion of the interplay between 
38 C.F.R. §§ 4.3, 4.7, and 4.21 as applied to the facts of 
this case and specifically to Diagnostic Code 5295.  

38 C.F.R. § 4.3 provides as follows:  

It is the defined and consistently 
applied policy of the Department of 
Veterans Affairs to administer the law 
under a broad interpretation, consistent, 
however, with the facts shown in every 
case.  When after careful consideration 
of all procurable and assembled data, a 
reasonable doubt arises regarding the 
degree of disability such doubt shall be 
resolved in favor of the claimant.  See 
§ 3.102 of this chapter.  

In turn 38 C.F.R. § 3.102 defines the term "reasonable 
doubt" as follows:  

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.  It is not a means of 
reconciling actual conflict or a 
contradiction in the evidence.  Mere 
suspicion or doubt as to the truth of any 
statements submitted, as distinguished 
from impeachment or contradiction by 
evidence or known facts, is not 
justifiable basis for denying the 
application of the reasonable doubt 
doctrine if the entire, complete record 
otherwise warrants involving this 
doctrine.  The reasonable doubt doctrine 
is also applicable even in the absence of 
official records, particularly if the 
basic incident allegedly arose under 
combat, or similarly strenuous 
conditions, and is consistent with the 
probable results of such known hardships. 

38 C.F.R. § 4.7 states "If two evaluations are potentially 
applicable, the higher one will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned."  

38 C.F.R. § 4.21 provides as follows: 

In the view of the number of atypical 
instances it is not expected, especially 
with the more fully described grades of 
disabilities, that all cases will show 
all the findings specified.  Findings 
sufficiently characteristic to identify 
the disease and the disability therefrom, 
and above all, coordination of rating 
with impairment of function will, 
however, be expected in all instances.  

There is no reasonable doubt in this case as to whether a 
higher or additional rating is warranted under any applicable 
diagnostic code, including Diagnostic Code 5295.  There is no 
approximate balance of positive and negative evidence.  The 
preponderance of evidence is against assigning a higher 
rating.  For this reason, the doctrine of reasonable doubt is 
not applicable to the question of whether a rating higher 
than 20 percent disabling is warranted for the Veteran's 
degenerative joint disease of the lumbosacral spine.  

The Veteran's disability does not approximate the criteria 
for a rating higher than 20 percent under any applicable 
diagnostic code, including Diagnostic Code 5295.  For this 
reason, application of 38 C.F.R. § 4.7 makes no difference in 
this case.  

Nor does application of 38 C.F.R. § 4.21 change the outcome 
of this decision.  "The cases in which the Court has 
indicated that § 4.21 applies are those in which the 
diagnostic criteria are not clearly joined in the 
conjunctive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 
(2007).  In Camacho the Court referred to three cases: 
Quarles v. Derwinski, 3 Vet App. 129 (1992), Johnson v. 
Brown, 9 Vet. App. 7 (1996), and Dyess v. Derwinski, 1 Vet. 
App. 448 (1991).  

In both Quarles and Johnson, the Court addressed the criteria 
for a 20 percent rating under Diagnostic Code 5295.  In 
Johnson, the Court directed the Board to: 

address whether the criteria for a 20 
percent rating are alternative or 
cumulative and apply 38 C.F.R. §§ 4.21 
("it is not expected, especially with 
the more fully described grades of 
disabilities, that all cases will show 
all the findings specified") and 4.7 
(higher of two evaluations) (1995), 
accordingly.  

Johnson, 9 Vet. App. at 10-11.  

The criteria for a 20 percent rating under Diagnostic Code 
5295 is "With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position."  
It is impossible to determine from this language whether both 
muscle spasm and loss of spine motion is required for this 
rating.  These criteria are not clearly conjunctive or 
disjunctive.  

In Dyess v. Derwinski, 1 Vet. App. 448 (1991), the criteria 
at issue are found at 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1990) for a 30 percent rating for bilateral flat foot.  
Those criteria were as follows: "Severe; objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  Again, there is no 
indication that (1) marked deformity, (2) pain on 
manipulation and use, (3) indication of swelling on use, (4) 
characteristic callosities, are to be viewed in the 
conjunctive or disjunctive.  

This is not the case with the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  Those criteria, for 
lumbosacral strain, are as follows:  "Severe; with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  Proper 
interpretation of this language clearly identifies both 
conjunctive and disjunctive parts.  

Rules of statutory interpretation apply to interpretation of 
agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 
1341. 1350 (Fed. Cir. 2006).  An interpretation of a statute 
that renders part of the statutory language superfluous is to 
be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000) ("canons of construction requires us to give 
effect to the clear language of statute and avoid rendering 
any portions meaningless or superfluous").  In Jarrell v. 
Nicholson, 20 Vet. App. 326 (2006), the Court cited to 
numerous precedents in finding that a statute is to be read 
as a whole, giving meaning to each part of the statute.  Id. 
at 330 (citing to King v. St. Vincents Hosp., 502 U.S. 215, 
221, 112 S.Ct. 570, 116 L.Ed.2d (578 (1991) (when 
interpreting a statute, the Court is required to look at the 
context and the provisions of law as a whole); Imazio 
Nursery, Inc. v. Dania Greenhouses, 69 F.3d 1560, 1564 (Fed. 
Cir. 1995) (all parts of statute must be construed together 
without according undue importance to a single or isolated 
portion); see also Gardner v. Derwinski, 1 Vet. App. 584, 586 
(1991) ("Determining a statute's plain meaning requires 
examining the specific language at issue and the overall 
structure of the statute."), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456, (Fed. Cir. 1993), aff'd 513 U.S. 115,115 
S.Ct. 552, 130 L.Ed.2d (462 (1994).

In order to give meaning to all language in the criteria for 
a 40 percent rating under Diagnostic Code 5295, the language 
must be understood as consisting of two parts, disjunctively 
separate and each part internally conjunctive.  The first 
part contains four criteria which must all be present to 
warrant a 40 percent rating.  Those criteria are as follows:  
(1) listing of whole spine to opposite side, (2) positive 
Goldthwaite's sign, (3) marked limitation of forward bending 
in standing position, (4) loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space.  The second part of the disjunction contains two 
criteria, both of which must be present.  Those criteria are 
(1) some (more than one but less than all) of the four 
criteria listed in the first part along with abnormal 
mobility on forced motion.  

An interpretation that less than all of the criteria listed 
as (1) through (4) in the preceding paragraph, without a 
finding of abnormal mobility on forced motion, could warrant 
a 40 percent rating renders superfluous the language "or 
some of the above with abnormal mobility on forced motion."  
Such an interpretation is contradictory to the case law 
described above.  See Camacho, 21 Vet. App. at 366-67 
(rejecting application of 38 C.F.R. § 4.21 to Diagnostic Code 
7913 because to do so would render part of the Diagnostic 
Code meaningless).  

Although the Veteran has undergone three examinations of his 
spine, he has never been found to have positive Goldthwaite's 
sign.  The August 2001 examination report indicates that the 
Veteran had no postural abnormalities and there is no 
evidence in the record contrary to this finding.  The Veteran 
does not have listing of his whole spine.  

Nor has the Veteran ever been found to have so extensive 
limitation of forward flexion that such could be considered 
marked limitation of forward bending in the standing 
position.  Even taking into consideration pain on motion, the 
Veteran has been shown to have no less than half of normal 
forward flexion.  This is not marked limitation of forward 
bending in the standing position.  

Lateral lumbar spine motion was measured, at minimum as 12 
degrees to the right and 14 degrees to the left, evidence 
that the Veteran does not have loss of lateral motion.  Of 
note is that the language "loss of lateral motion" means 
complete loss of lateral motion.  Diagnostic Code 5295 refers 
to limitation of motion in the criteria for a 40 percent 
rating.  It follows that if loss of lateral motion was to 
mean other than complete loss of motion, the word 
"limitation" rather than "loss" would have been used.  
Similarly, an interpretation that "loss" means any loss 
would lead to the absurd result that a de minimis loss met 
the criteria.  Finally, there are no findings that the 
Veteran has abnormal mobility on forced motion.  

In summary, none of the criteria are met in this case for a 
40 percent rating under Diagnostic Code 5295.  Nor are the 
criteria for a higher rating met under the General Formula.  
There is no reasonable doubt to be resolved.  See 38 C.F.R. 
§ 4.3.  The Veteran's degenerative disc disease does not 
approximate a 40 percent rating under Diagnostic Code 5295, 
or a higher rating under any applicable diagnostic code.  See 
38 C.F.R. § 4.7.  Neither alternative of the disjunctive part 
of Diagnostic Code 5295 is satisfied.  See 38 C.F.R. § 4.21.  
The medical evidence of record, as a whole, provides highly 
probative evidence against this claim. 

Taking 38 C.F.R. § 4.40 and § 4.45 into consideration allows 
for the 20 percent rating based on limitation of motion, 
under either the old criteria or the revised criteria.  If 
the 20 percent criteria under Diagnostic Code 5295 are 
treated as disjunctive, a 20 percent rating is proper under 
those criteria as the Veteran has been found to have muscle 
spasm.  More than one rating is not permitted for orthopedic 
manifestations of the Veteran's degenerative joint disease of 
the lumbar spine because that would amount to pyramiding - 
compensating the Veteran twice for the same loss of earning 
capacity.  See 38 C.F.R. § 4.14.  

The Board has taken the Veteran's entire disability picture 
into consideration.  That entire disability picture includes 
limitation of motion; that the can walk for a few blocks, but 
standing for a few minutes caused enough pain for him to have 
to move, sit down, and rest; that he had to use a cane when 
sitting and standing; that prolonged standing caused pain, 
and the objective findings of pain on motion.  

The DeLuca factors have been taken into consideration and the 
Board has explained how those were accounted for.  

Difficulty getting in and out of a seated position, use of a 
cane, pain on standing, inability to walk more than a couple 
of blocks, and that the Veteran's back always hurts are not 
listed as criteria in the rating schedule.  The Board is not 
permitted create its own rating criteria.  See Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997 (Board's conclusions are 
legally erroneous when "based on criteria other than those 
specified" in the applicable diagnostic code).  Application 
of 38 C.F.R. § 4.21 was explained by the Court in Camacho, as 
referenced above.  Application of §§ 4.3, 4.7, and 4.21 does 
not include rewriting the criteria but rather provide for an 
interpretation favorable to the Veteran where there is 
reasonable doubt, an approximation to criteria for a higher 
rating, and unclear criteria.  Application of these 
regulations does not provide for a rating higher than that 
already assigned by the RO in this case.  

The Veteran's symptomatology is insufficient to allow for a 
schedular evaluation in excess of 20 percent disabling for 
his service-connected lumbar spine disability because his 
symptomatology does not approximate the criteria for a rating 
higher than 20 percent disabling under any relevant 
diagnostic code.  

Because the argument has been implicitly raised that the 
rating schedule did not specifically address each and every 
symptom that goes into the Veteran's disability picture, the 
Board has considered whether referral for an extraschedular 
rating is warranted in this case.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  This step of the analysis 
determines whether the veteran's disability picture is an 
exceptional one.  Id. at 116.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id. at 115.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Board finds that the rating criteria do reasonably 
describe the Veteran's disability level and symptomatology.  
While there are no criteria specifically addressing such 
symptoms as pain while standing without any motion or the 
inability to walk more than two blocks due to pain, it does 
not follow that the absence of such criteria makes the 
Veteran's case unusual or exceptional.  

The rating criteria do not address every conceivable symptom.  
Pain is sufficiently accounted for by 38 C.F.R. § 4.40, 
§ 4.45, and § 4.59 for disabilities of the musculoskeletal 
system.  If symptoms such as low back pain while standing 
immobile create an exceptional disability picture, then it is 
hard to imagine a disability picture that would not be 
exceptional.  The Board finds that the rating criteria do 
reasonably describe the Veteran's symptomatology and 
disability level.  The Veteran's disability picture is not 
exceptional.  Hence, the Board will not refer this matter for 
extraschedular consideration.  

The preponderance of evidence of record is against assigning 
a schedular rating higher than 20 percent disabling, 
assigning a separate rating for neurologic manifestations, or 
referring this case for extraschedular consideration.  The 
evidence from the effective date of the grant of service 
connection to the present is against assigning a higher 
rating for any period of time.  Evidence in this case is not 
evenly balanced and the benefit-of- the-doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a more recent case, the Court clarified the VCAA notice 
required when a claimant files a claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  This appeal, however, arises not from a claim for an 
increased rating but from a notice of disagreement with the 
initial rating assigned in the rating decision that granted 
service connection for his lumbar spine disability.  The 
Veteran's claim was for service-connection, not for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Court of 
Appeals for the Federal Circuit (Federal Circuit) stated

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the Federal Circuit specifically rejected the argument that 
section 5103(a) notice requirements were altered by the 
filing of a notice of disagreement.  Id. at 1058-1059.  

VCAA notice defects are present in this case.  Not all such 
defects require correction.  The test is whether the defect 
has resulted in prejudice to the claimant, or stated another 
way, whether the defect has affected the essential fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that there is a rebuttable presumption 
that any VCAA notice error is prejudicial to the veteran.  In 
that decision, the Federal Circuit provided three examples of 
how VA might rebut that presumption by showing that the 
purpose of the notice was not frustrated.  Those examples 
were as follows:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

That the Federal Circuit referred to these as examples 
indicates that there are other ways for VA to rebut the 
presumption of prejudice.  What is important is that the 
purpose of the notice was not frustrated.  

Further guidance from the Veterans Court is found in Vazquez-
Flores v. Peake., 22 Vet. App. 37 (2008).  The critical 
question when VCAA notice is found to be deficient is whether 
the adjudication was rendered unfair as a result of the 
defect in notice; essentially another way of asking whether 
the defect in notice has resulted in prejudice to the 
veteran.  Id.  This is to be answered not by a mechanical 
application of bright line rules without regard to common 
sense, but rather by taking into account the administrative 
process that has occurred in the individual case.  Id.

Here, the VCAA duty to notify was partially satisfied by way 
of letters sent to the Veteran in August 2001 and February 
2005.  Those letters addressed all three notice elements as 
to all but assignment of effective dates.  Only the August 
2001 letter was sent prior to the initial adjudication by the 
RO.  That letter informed the Veteran of what evidence was 
required to substantiate the claims for entitlement to 
service connection for a low back disability and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA did not provide the Veteran with a specific VCAA notice 
letter explaining how VA assigns effective dates and 
disability ratings in the event that service connection is 
established.  As the Veteran has not disagreed with the 
effective date assigned for his degenerative joint disease of 
the lumbar spine, any defect in VCAA notice as to how VA 
assigns effective dates is harmless error.  

In the February 2005 letter, the RO informed the Veteran that 
he could submit evidence to show that his back disability had 
increased in severity.  He was told what evidence would be 
probative, including a statement from his doctor, statements 
from other individuals who could describe the manner in which 
his disability had gotten worse, his own statements 
describing his symptoms, and other involvement and additional 
disablement caused by his disability.  

He was also provided with the criteria for how his disability 
had been rated.  This was provided in an August 2002 SOC and 
a May 2005 Supplemental Statement of the Case (SSOC).  His 
claim was again adjudicated by way of a July 2005 SSOC.  

The Board does not imply that the SOC or SSOCs cured the 
defect in VCAA notice.  See Mayfield v. Nicholson,  444 F.3d 
1328 (Fed. Cir. 2006).  Rather, the Board finds that these 
documents, provided to the Veteran as part of the 
administrative process that occurred after service connection 
for degenerative joint disease of the lumbar spine was 
established, rendered non-prejudicial to the Veteran absence 
of VCAA notice as to how VA assigns disability ratings.  
During that process, which has now stretched back over seven 
years, the Veteran has had ample opportunity to submit 
evidence, request assistance in obtaining evidence, and offer 
argument regarding the appealed issue.  

Even following his appeal to the Court and the granting of 
the Joint Motion for Partial Remand, the Veteran indicated in 
a letter received by VA in January 2008, that he had no 
further evidence or information concerning his back 
disability.  Given this extensive administrative process, the 
information provided to the Veteran as part of that process, 
and his response that he had no more evidence or information 
to submit, the Board finds that the defect in VCAA notice has 
not resulted in prejudice to the Veteran.  Remanding this 
matter now for issuance of VCAA compliant notice would serve 
no useful purpose.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Examinations of the Veteran's spine were conducted 
in August 2001, May 2003, and September 2004

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An evaluation in excess of 20 percent disabling for 
degenerative joint disease of the lumbar spine is denied.  


REMAND

In an October 2004 rating decision, the RO denied a TDIU, 
service connection for prostate cancer, and service 
connection for asbestos exposure.  The only disability for 
which service connection had been established as of October 
2004 was degenerative disc disease of the lumbar spine.  

The following month, the RO received a letter from the 
Veteran in which he stated that he disagreed with that 
decision.  He stated that he did not know where he was 
exposed to asbestos and he thanked VA for taking care of his 
prostate cancer.  Significantly, the bulk of this letter was 
in reference to his low back disability.  He also stated in 
this letter that he wanted his case appealed.  This letter 
met the requirements for a notice of disagreement with the 
October 2004 denial of a TDIU.  See 38 C.F.R. § 20.201 
(2008).  

The claims file is absent for evidence that an SOC has been 
issued in response to the November 2004 Notice of 
Disagreement.  Because the filing of the Notice of 
Disagreement initiated appellate review, the issue must be 
remanded for the preparation of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a 
statement of the case with regard to the 
October 2004 rating decision that denied 
the Veteran's claims for a TDIU.  The 
Veteran should be informed of his 
appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


